DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Pre-Appeal brief filed June 23, 2021 and the Notice of Panel Decision mailed July 16, 2021. The rejection of claims 1 and 3-10 under 35 USC 102 is withdrawn in view of Applicant’s arguments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15 and 17 of copending Application No. 16/335445 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the fluorinated (meth)acrylates of the present claims encompass the fluorinated methacrylates and the fluorinated acrylates set forth in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20070254819).
 	Fang teaches a foaming-resistant hydrocarbon oil composition, and more particularly to a polymeric anti-foaming agent in such oil (see para 0001).  The composition comprises an acrylate copolymer containing at least one fluorinated alkyl (meth) acrylate monomer (see abstract).  Fang teaches that any reference made to (meth)acrylates in the context of his invention shall encompass both acrylates and methacrylates (see para 0004).   The amount of the at least one fluorinated (meth)acrylate monomer is preferably chosen such that the mass fraction of the said at least one fluorinated (meth)acrylate monomer in the acrylate copolymer is from 0.1% to 30% (see para 0005-0006).

the said acrylate copolymers are preferably selected from the group consisting of 2,2,2-trifluoroethyl(meth)acrylate, 3,3,3-trifluoropropyl(meth)acrylate, 2,2,3,3,3-pentafluoropropyl(meth)acrylate, 2,2,2-trifluoroisopropyl(meth)acrylate and 2,2,2,-2',2',2'-hexafluoroisopropyl(meth)-acrylate, with trifluoroethyl(meth)acrylate being particularly preferred (see para 0007).
 	The said at least one fluorinated (meth)acrylate monomer is copolymerized with at least one non-fluorinated olefinically unsaturated monomer, such as an alkyl acrylate in which the alkyl radical is linear, branched or cyclic and has from 1 to 18 carbon atoms, or an alkyl methacrylate in which the alkyl radical is linear, branched or cyclic and has from 1 to 18 carbon atoms (see para 0008). 
 	It is preferred to use an acrylic ester of an alkanol which is linear or branched, and has from two to ten carbon atoms, such as ethyl acrylate, n-propyl acrylate, n-butyl acrylate, sec. butyl acrylate, 1- and 2-hexyl acrylate, 1-octyl acrylate, 2-ethylhexyl acrylate, and 1-decyl acrylate.  Mixtures of such esters are particularly preferred, such as mixtures of ethyl acrylate and 2-ethylhexyl acrylate (see para 0009). 
  	The molar mass (weight average Mw) of the acrylate copolymer defoaming agent can vary within broad limits and is generally from about 10,000 g/mol to about 250,000 g/mol (from 10 kg/mol to 250 kg/mol) (see para 0010).
 	Compositions of hydrocarbon oils containing the defoaming agents of Fang are storage-stable over long time periods and also when subjected to heat and pressure during operating use conditions.  Hydrocarbon oils rendered substantially foaming-resistant by incorporating a foam-inhibiting quantity of the anti-foaming acrylate 
 	Fang does not specifically exemplify the claimed amount of the fluorinated (meth)acrylate monomer.  However, no unobviousness is seen in this difference because Fang teaches that the fluorinated meth(acrylate) monomer may be present in poly(meth)acrylate copolymer in an amount from 0.1 to 30%.
 	Fang does not specifically teach the proportions of the monomers as set forth in claim 2.  However, it would have been obvious to one of ordinary skill in the art to optimize these proportions especially in view of Fang teaching 0.1 to 30 % of the fluorinated methacrylate and at least 50% of the alkyl acrylates wherein the alkyl acrylates may be a mixture of ethyl acrylate and 2-ethylhexyl acrylate.

 	Fang does not specifically teach lubricating the claimed mechanical devices.  However, no unobviousness is seen in this difference because Fang teaches using the copolymers in oils for internal combustion engines, hydraulic oils, industrial oils, ATM fluids and gear oils.  These oils would be used to lubricate engines, drivelines, gears and hydraulic systems and these devices would have silicone-based form-in-place gasket material.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that one reading the Fang publication would not be motivated to use a fluorinated (meth)acrylate in the amount currently claimed.
 	The examiner respectfully disagrees.  One of ordinary skill in the art reading Fang as a whole would be motivated to optimize the monomers because Fang teaches the alkyl acrylates are present in a mass fraction of at least 50% in the copolymers and the fluorinated monomer mass fraction may be up to about 30%.  The examples set forth in Fang disclose two acrylates (ethyl acrylate and 2-ethylhexyl acrylate).  Therefore, it is clear that Fang provides more than enough motivation to optimize all mass fractions of the monomers.
 	Applicant argues that antifoaming components having 5 wt% of the fluorinated monomer do not perform as well as those wherein at least 7% is used.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16472254/20210817